

117 HR 2892 IH: Protecting Our Protesters Act of 2021
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2892IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Ms. Omar (for herself, Ms. Norton, and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to clarify the penalty for use of force, and for other purposes.1.Short titleThis Act may be cited as the Protecting Our Protesters Act of 2021.2.Clarification of deprivation of rights under color of lawSection 242 of title 18, United States Code, is amended—(1)by striking United States, and inserting United States, including the use of force during a response to a protest,; and(2)by striking , or may be sentenced to death. 